 

Exhibit 10.1

CONSTRUCTION LOAN AGREEMENT

 

Borrower:

Eclipse Partners II, LLC

444 Gulf of Mexico Dr. #101

Longboat Key, FL 34228

Lender:

Shepherd's Finance, LLC

12627 San Jose Blvd, Ste. 203

Jacksonville, FL 32223

(302) 752-2688

 

THIS CONSTRUCTION LOAN AGREEMENT, the (“Agreement”) dated December 9, 2015, is
made and executed between Eclipse Partners II, LLC ("Borrower") and Shepherd's
Finance, LLC ("Lender") on the following terms and conditions. Borrower has
applied to Lender for one or more loans for purposes of constructing the
Improvements on the Real Property described below. Lender is willing to lend the
loan amount to Borrower solely under the terms and conditions specified in this
Agreement and in the Promissory Note, Mortgage and Security Agreement, and other
related documents, the “Related Documents” for the loan dated December 9, 2015,
to each of which Borrower agrees. Borrower understands and agrees that: (A) in
granting, renewing, or extending any Loan, Lender is relying upon Borrower's
representations, warranties, and agreements as set forth in this Agreement, and
(B) all such Loans shall be and remain subject to the terms and conditions of
this Agreement.

 

TERM. This Agreement shall be effective as of December 9, 2015, and shall
continue in full force and effect until such time as all of Borrower's Loan in
favor of Lender has been paid in full, including principal, interest, costs,
expenses, attorneys' fees, and other fees and charges, upon demand, but in no
event later than December 31, 2017.

 

LOAN. The Loan shall be in an amount not to exceed the principal sum of U.S.
$2,640,000.00 and shall bear interest at the rate set forth in the Note on so
much of the principal sum as shall be advanced pursuant to the terms of this
Agreement and the Loan Documents (defined herein). The Loan shall bear monthly
interest on each Advance from the date of the Advance in accordance with the
terms of the Note. Borrower shall use the Loan Funds solely for the following
specific purposes: CONSTRUCTION OF A SINGLE FAMILY RESIDENCE LOCATED AT:

 

The real estate legally described as:

See "Exhibit A" attached to this document and made a part of this document as if
fully set forth herein.

 

Its address is commonly known as:

Real Property located at 171 Whittier Dr., Sarasota, FL 34236.

 

The Loan amount shall be subject at all times to all maximum limits and
conditions set forth in this Agreement or in any of the Loan Documents,
including without limitation, any limits relating to loan to value ratios and
acquisition and Project costs.

 

PROJECT DESCRIPTION. The word "Project" as used in this Agreement means the
construction and completion of all Improvements contemplated by this Agreement,
including without limitation the erection of the building or structure on the
Real Property identified to this Agreement by Borrower and Lender, installation
of equipment and fixtures, landscaping, and all other work necessary to make the
Project usable and complete for the intended purposes. The Project includes the
following work:

 

CONSTRUCTION OF A SINGLE FAMILY RESIDENCE LOCATED AT:

 

The real estate legally described as:

See "Exhibit A" attached to this document and made a part of this document as if
fully set forth herein.

 

Its address is commonly known as:

Real Property located at 171 Whittier Dr., Sarasota, FL 34236.

 

The word "Property" as used in this Agreement means all that Real Property
described in the Loan Documents, including but not limited to, all improvements,
all equipment, fixtures, and other articles of personal property now or
subsequently attached or affixed to the Real Property, together with all
accessions, parts, and additions to, all replacements of, and all substitutions
for any of such property, and all proceeds (including insurance proceeds and
refunds of premiums) from any sale or other disposition of such property. The
real estate described below constitutes the Real Property as used in this
Agreement.

 

Loan 1014701 

 

 

CONSTRUCTION LOAN AGREEMENT

(Continued)

 

 

The real estate legally described as:

See "Exhibit A" attached to this document and made a part of this document as if
fully set forth herein.

 

Its address is commonly known as:

Real Property located at 171 Whittier Dr., Sarasota, FL 34236.

 

FEES AND EXPENSES. Whether or not the Project shall be consummated, Borrower
shall assume and pay upon demand all out-of-pocket expenses incurred by Lender
in connection with the preparation of loan documents and the making of the Loan,
including without limitation the following: (A) all closing costs, loan fees,
and disbursements; (B) all expenses of Lender's legal counsel; and (C) all title
examination fees, title insurance premiums, appraisal fees, survey costs,
required fees, and filing and recording fees.

 

NO CONSTRUCTION PRIOR TO RECORDING OF SECURITY DOCUMENT. Borrower will not
permit any work or materials to be furnished in connection with the Project
until (A) Borrower has signed the Related Loan Documents; (B) Lender's Mortgage
and Security agreement and other Security Interests in the Property have been
duly recorded and perfected; (C) Lender has been provided evidence, satisfactory
to Lender, that Borrower has obtained all insurance required under this
Agreement or any Related Loan Documents and that Lender's liens on the Property
and Improvements are valid perfected first liens, subject only to such
exceptions, if any, acceptable to Lender.

 

REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as
of the date of this Agreement, as of the date of each disbursement of loan
proceeds, as of the date of any renewal, extension or modification of any Loan,
and at all times any Indebtedness exists:

 

Organization. Borrower is a limited liability company which is, and at all times
shall be, duly organized, validly existing, and in good standing under and by
virtue of the laws of Borrower's state of organization. Borrower is duly
authorized to transact business in all other states in which Borrower is doing
business, having obtained all necessary filings, governmental licenses and
approvals for each state in which Borrower is doing business. Specifically,
Borrower is, and at all times shall be, duly qualified as a foreign limited
liability company in all states in which the failure to so qualify would have a
material adverse effect on its business or financial condition. Borrower has the
full power and authority to own its properties and to transact the business in
which it is presently engaged or presently proposes to engage. Borrower
maintains an office at 444 Gulf of Mexico Dr. #101, Longboat Key, FL, 34228.
Unless Borrower has designated otherwise in writing, the principal office is the
office at which Borrower keeps its books and records including its records
concerning the Collateral. Borrower will notify Lender prior to any change in
the location of Borrower's state of organization or any change in Borrower's
name. Borrower shall do all things necessary to preserve and to keep in full
force and effect its existence, rights and privileges, and shall comply with all
regulations, rules, ordinances, statutes, orders and decrees of any governmental
or quasi-governmental authority or court applicable to Borrower and Borrower's
business activities.

 

Assumed Business Names. Borrower has filed or recorded all documents or filings
required by law relating to all assumed business names used by Borrower.
Excluding the name of Borrower, the following is a complete list of all assumed
business names under which Borrower does business: None.

 

Authorization. Borrower's execution, delivery, and performance of this Agreement
and all the Related Loan Documents have been duly authorized by all necessary
action by Borrower, do not require the consent or approval of any other person,
regulatory authority, or governmental body, and do not conflict with, result in
a violation of, or constitute a default under (1) any provision of (a)
Borrower's articles of organization or membership agreements, or (b) any
agreement or other instrument binding upon Borrower or (2) any law, governmental
regulation, court decree, or order applicable to Borrower or to Borrower's
properties. Borrower has the power and authority to enter into the Note and the
Related Loan Documents and to grant collateral as security for the Loan.
Borrower has the further power and authority to own and to hold all of
Borrower's assets and properties, and to carry on Borrower's business as
presently conducted.

 

Financial Information. Each of Borrower's financial statements supplied to
Lender truly and completely disclosed Borrower's financial condition as of the
date of the statement, and there has been no material adverse change in
Borrower's financial condition subsequent to the date of the most recent
financial statement supplied to Lender. Borrower has no material contingent
obligations except as disclosed in such financial statements.

 

Loan 1014701Page 2 

 

 

CONSTRUCTION LOAN AGREEMENT

(Continued)

 

 

Legal Effect. This Agreement constitutes, and any instrument or agreement
Borrower is required to give under this Agreement when delivered will constitute
legal, valid, and binding obligations of Borrower enforceable against Borrower
in accordance with their respective terms.

 

Properties. Except as contemplated by this Agreement or as previously disclosed
in Borrower's financial statements or in writing to Lender and as accepted by
Lender, and except for property tax liens for taxes not presently due and
payable, Borrower owns and has good title to all of Borrower's properties free
and clear of all Security Interests, and has not executed any security documents
or financing statements relating to such properties. All of Borrower's
properties are titled in Borrower's legal name, and Borrower has not used or
filed a financing statement under any other name for at least the last five (5)
years.

 

Hazardous Substances. Except as disclosed to and acknowledged by Lender in
writing, Borrower represents and warrants that: (1) During the period of
Borrower's ownership of the Collateral, there has been no use, generation,
manufacture, storage, treatment, disposal, release or threatened release of any
Hazardous Substance by any person on, under, about or from any of the
Collateral. (2) Borrower has no knowledge of, or reason to believe that there
has been (a) any breach or violation of any Environmental Laws; (b) any use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substance on, under, about or from the Collateral by
any prior owners or occupants of any of the Collateral; or (c) any actual or
threatened litigation or claims of any kind by any person relating to such
matters. (3) Neither Borrower nor any tenant, contractor, agent or other
authorized user of any of the Collateral shall use, generate, manufacture,
store, treat, dispose of or release any Hazardous Substance on, under, about or
from any of the Collateral; and any such activity shall be conducted in
compliance with all applicable federal, state, and local laws, regulations, and
ordinances, including without limitation all Environmental Laws. Borrower
authorizes Lender and its agents to enter upon the Collateral to make such
inspections and tests as Lender may deem appropriate to determine compliance of
the Collateral with this section of the Agreement. Any inspections or tests made
by Lender shall be at Borrower's expense and for Lender's purposes only and
shall not be construed to create any responsibility or liability on the part of
Lender to Borrower or to any other person. The representations and warranties
contained herein are based on Borrower's due diligence in investigating the
Collateral for hazardous waste and Hazardous Substances. Borrower hereby (1)
releases and waives any future claims against Lender for indemnity or
contribution in the event Borrower becomes liable for cleanup or other costs
under any such laws, and (2) agrees to indemnify, defend, and hold harmless
Lender against any and all claims, losses, liabilities, damages, penalties, and
expenses which Lender may directly or indirectly sustain or suffer resulting
from a breach of this section of the Agreement or as a consequence of any use,
generation, manufacture, storage, disposal, release or threatened release of a
hazardous waste or substance on the Collateral. The provisions of this section
of the Agreement, including the obligation to indemnify and defend, shall
survive the payment of the Indebtedness and the termination, expiration or
satisfaction of this Agreement and shall not be affected by Lender's acquisition
of any interest in any of the Collateral, whether by foreclosure or otherwise.

 

Litigation and Claims. No litigation, claim, investigation, administrative
proceeding or similar action (including those for unpaid taxes) against Borrower
is pending or threatened, and no other event has occurred which may materially
adversely affect Borrower's financial condition or properties, other than
litigation, claims, or other events, if any, that have been disclosed to and
acknowledged by Lender in writing.

 

Taxes. To the best of Borrower's knowledge, all of Borrower's tax returns and
reports that are or were required to be filed, have been filed, and all taxes,
assessments and other governmental charges have been paid in full, except those
presently being or to be contested by Borrower in good faith in the ordinary
course of business and for which adequate reserves have been provided.

 

Lien Priority. Unless otherwise previously disclosed to Lender in writing,
Borrower has not entered into or granted any Security Agreements, or permitted
the filing or attachment of any Security Interests on or affecting any of the
Collateral directly or indirectly securing repayment of Borrower's Loan and
Note, that would be prior or that may in any way be superior to Lender's
Security Interests and rights in and to such Collateral.

 

Loan 1014701Page 3 

 

 

CONSTRUCTION LOAN AGREEMENT

(Continued)

 

 

Binding Effect. This Agreement, the Note, all Security Agreements (if any), and
all Related Loan Documents are binding upon the signers thereof, as well as upon
their successors, representatives and assigns, and are legally enforceable in
accordance with their respective terms.

 

Employee Benefit Plans. Each employee benefit plan as to which Borrower may have
any liability complies in all material respects with all applicable requirements
of law and regulations, and (1) no Reportable Event nor Prohibited Transaction
(as defined in ERISA) has occurred with respect to any such plan, (2) Borrower
has not withdrawn from any such plan or initiated steps to do so, (3) no steps
have been taken to terminate any such plan or to appoint a trustee to administer
such a plan, and (4) there are no unfunded liabilities other than those
previously disclosed to Lender in writing.

 

Investment Company Act. Borrower is not an "investment company" or a company
"controlled" by an "investment company", within the meaning of the Investment
Company Act of 1940, as amended.

 

Public Utility Holding Company Act. Borrower is not a "holding company", or a
"subsidiary company" of a "holding company", or an "affiliate" of a "holding
company" or of a "subsidiary company" of a "holding company", within the meaning
of the Public Utility Holding Company Act of 1935, as amended.

 

Regulations T and U. Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulations T and U
of the Board of Governors of the Federal Reserve System).

 

Information. All information previously furnished or which is now being
furnished by Borrower to Lender for the purposes of or in connection with this
Agreement or any transaction contemplated by this Agreement is, and all
information furnished by or on behalf of Borrower to Lender in the future will
be, true and accurate in every material respect on the date as of which such
information is dated or certified; and no such information is or will be
incomplete by omitting to state any material fact the omission of which would
cause the information to be misleading.

 

Claims and Defenses. There are no defenses or counterclaims, offsets or other
adverse claims, demands or actions of any kind, personal or otherwise, that
Borrower, any Grantor, or any Guarantor could assert with respect to the Note,
Loan, this Agreement, or the Related Loan Documents.

 

Title to Property. Borrower has, or on the date of first disbursement of Loan
proceeds will have, good and marketable title to the Collateral free and clear
of all defects, liens, and encumbrances, excepting only liens for taxes,
assessments, or governmental charges or levies not yet delinquent or payable
without penalty or interest, and such liens and encumbrances as may be approved
in writing by the Lender. The Collateral is contiguous to publicly dedicated
streets, roads, or highways providing access to the Collateral.

 

Project Costs. The Project costs are true and accurate estimates of the costs
necessary to complete the Improvements in a good and workmanlike manner
according to the Plans and Specifications presented by Borrower to Lender, and
Borrower shall take all steps necessary to prevent the actual cost of the
Improvements from exceeding the Project costs.

 

Utility Services. All utility services appropriate to the use of the Project
after completion of construction are available at the boundaries of the
Collateral.

 

Assessment of Property. The Collateral is and will continue to be assessed and
taxed as an independent parcel by all governmental authorities.

 

Compliance with Governing Authorities. Borrower has examined and is familiar
with all the easements, covenants, conditions, restrictions, reservations,
building laws, regulations, zoning ordinances, and federal, state, and local
requirements affecting the Project. The Project will at all times and in all
respects conform to and comply with the requirements of such easements,
covenants, conditions, restrictions, reservations, building laws, regulations,
zoning ordinances, and federal, state, and local requirements.

 

Survival of Representations and Warranties. Borrower understands and agrees that
in extending Loan Advances, Lender is relying on all representations,
warranties, and covenants made by Borrower in this Agreement or in any
certificate or other instrument delivered by Borrower to Lender under this
Agreement or the Related Loan Documents. Borrower further agrees that regardless
of any investigation made by Lender, all such representations, warranties and
covenants will survive the extension of Loan Advances and delivery to Lender of
the Related Loan Documents, shall be continuing in nature, shall be deemed made
and redated by Borrower at the time each Loan Advance is made, and shall remain
in full force and effect until such time as Borrower's Indebtedness shall be
paid in full, or until this Agreement shall be terminated in the manner provided
above, whichever is the last to occur.

 

Loan 1014701Page 4 

 

 

CONSTRUCTION LOAN AGREEMENT

(Continued)

 

 

CONDITIONS PRECEDENT TO EACH ADVANCE. Lender's obligation to make the initial
Advance and each subsequent Advance under this Agreement shall be subject to the
fulfillment to Lender's satisfaction of all of the conditions set forth in this
Agreement and in the Related Loan Documents.

 

Required Collateral. LENDER'S LIEN ON THE COLLATERAL DESCRIBED IN THE SECTION
TITLED "PROJECT DESCRIPTION" MUST REMAIN IN A FIRST AND BEST LIEN POSITION.

 

Approval of Contractors, Subcontractors, and Materialmen. Lender shall have
approved a list of all contractors, subcontractors in direct privity with a
contractor, and all persons in direct privity with such a subcontractor employed
in connection with the construction of the Improvements, showing the name,
address, and telephone number of each contractor, a general description of the
nature of the work to be done, the labor and materials to be supplied, the names
of materialmen, if known, and the approximate dollar value of the labor, work,
or materials with respect to each contractor or materialman. Lender shall have
the right to communicate with any person to verify the facts disclosed by the
list or by any application for any Advance, or for any other purpose.

 

Plans, Specifications, and Permits. Lender shall have received and accepted a
complete set of written Plans and Specifications setting forth all Improvements
for the Project, and Borrower shall have furnished to Lender copies of all
permits and requisite approvals of any governmental body necessary for the
construction and use of the Project.

 

Architect's and Construction Contracts. Borrower shall have furnished in form
and substance satisfactory to Lender an executed copy of the Architect's
Contract and an executed copy of the Construction Contract.

 

Budget and Schedule of Estimated Advances. Lender shall have approved detailed
budget and cash flow projections of total Project costs and a schedule of the
estimated amount and time of disbursements of each Advance.

 

Borrower's Authorization. Borrower shall have provided in form and substance
satisfactory to Lender properly certified resolutions, duly authorizing the
consummation of the Project and duly authorizing the execution and delivery of
this Agreement, the Note and the Related Loan Documents. In addition, Borrower
shall have provided such other resolutions, authorizations, documents and
instruments as Lender or its counsel, in their sole discretion, may require.

 

Bond. If requested by Lender, Borrower shall have furnished a performance and
payment bond in an amount equal to 100% of the amount of the Construction
Contract, as well as a materialmen's and mechanics' payment bond, with such
riders and supplements as Lender may require, each in form and substance
satisfactory to Lender, naming the General Contractor as principal and Lender as
an additional obligee.

 

Appraisal. If required by Lender, an appraisal shall be prepared for the
Property, at Borrower's expense, which in form and substance shall be
satisfactory to Lender, in Lender's sole discretion, including applicable
regulatory requirements.

 

Plans and Specifications. If requested by Lender, Borrower shall have assigned
to Lender on Lender's forms the Plans and Specifications for the Project.

 

Environmental Report. If requested by Lender, Borrower shall have furnished to
Lender, at Borrower's expense, an environmental report and certificate on the
Property in form and substance satisfactory to Lender, prepared by an engineer
or other expert satisfactory to Lender stating that the Property complies with
all applicable provisions and requirements of the "Hazardous Substances"
paragraph set forth in this Agreement.

 

Soil Report. If requested by Lender, Borrower shall have furnished to Lender, at
Borrower's expenses, a soil report for the Property in form and substance
satisfactory to Lender, prepared by a registered engineer satisfactory to Lender
stating that the Property is free from soil or other geological conditions that
would preclude its use or development as contemplated without extra expense for
precautionary, corrective or remedial measures.

 

Loan 1014701Page 5 

 

 

CONSTRUCTION LOAN AGREEMENT

(Continued)

 

 

Survey. If requested by Lender, Borrower shall have furnished to Lender a survey
of recent date, prepared and certified by a qualified surveyor and providing
that the Improvements, if constructed in accordance with the Plans and
Specifications, shall lie wholly within the boundaries of the Collateral without
encroachment or violation of any zoning ordinances, building codes or
regulations, or setback requirements, together with such other information as
Lender in its sole discretion may require.

 

Zoning. Borrower shall have furnished evidence satisfactory to Lender that the
Collateral is duly and validly zoned for the construction, maintenance, and
operation of the Project.

 

Insurance. Unless waived by Lender in writing, Borrower shall have delivered to
Lender the following insurance policies or evidence thereof: (a) an all risks
course of construction insurance policy (builder's risk), with extended coverage
covering the Improvements issued in an amount and by a company acceptable to
Lender, containing a loss payable or other endorsement satisfactory to Lender
insuring Lender as mortgagee, together with such other endorsements as may be
required by Lender, including stipulations that coverages will not be cancelled
or diminished without at least ten (10) days prior written notice to Lender; (b)
owners and General Contractor general liability insurance, public liability and
workmen's compensation insurance; (c) flood insurance if required by Lender or
applicable law; and (d) all other insurance required by this Agreement or by the
Related Loan Documents.

 

Workers' Compensation Coverage. Provide to Lender proof of the General
Contractor's compliance with all applicable workers' compensation laws and
regulations with regard to all work performed on the Project.

 

Payment of Fees and Expenses. Borrower shall have paid to Lender all fees,
charges, and other expenses which are then due and payable as specified in this
Agreement or any Related Loan Document.

 

Satisfactory Construction. All work usually done at the stage of construction
for which disbursement is requested shall have been done in a good and
workmanlike manner and all materials and fixtures usually furnished and
installed at that stage of construction shall have been furnished and installed,
all in compliance with the Plans and Specifications. Borrower shall also have
furnished to Lender such proofs as Lender may require to establish the progress
of the work, compliance with applicable laws, freedom of the Property from
liens, and the basis for the requested disbursement.

 

Certification. Borrower shall have furnished to Lender a certification by an
engineer, architect, or other qualified inspector acceptable to Lender that the
construction of the Improvements has complied and will continue to comply with
all applicable statutes, ordinances, codes, regulations, and similar
requirements.

 

Lien Waivers. Borrower shall have obtained and attached to each application for
an Advance, including the Advance to cover final payment to the General
Contractor, executed acknowledgments of payments of all sums due and releases of
mechanic's and materialmen's liens, satisfactory to Lender, from any party
having lien rights, which acknowledgments of payment and releases of liens shall
cover all work, labor, equipment, materials done, supplied, performed, or
furnished prior to such application for an Advance.

 

No Event of Default. There shall not exist at the time of any Advance a
condition which would constitute an Event of Default under this Agreement or
under any Related Loan Document.

 

DISBURSEMENT OF LOAN FUNDS. The following provisions relate to the disbursement
of funds from the Loan Fund.

 

Application for Advances. Borrower shall apply for Advances from the Loan Fund
according to the following disbursement schedule:

 

PERCENTAGE OF COMPLETION BASED ON LENDER’S INSPECTION FORM.

 

LENDER MAY ADVANCE FUNDS FOR SUBCONTRACTORS, MATERIAL SUPPLIERS, AND OTHER
INVOICES FOR WORK PERFORMED BY THIRD PARTY VENDORS.

 

Each application shall be stated on a standard AIA payment request form or other
form approved by Lender, executed by Borrower, and supported by such evidence as
Lender shall reasonably require. Borrower shall apply only for disbursement with
respect to work actually done by the General Contractor and for materials and
equipment actually incorporated into the Project. Each application for an
Advance shall be deemed a certification of Borrower that as of the date of such
application, all representations and warranties contained in the Agreement are
true and correct, and that Borrower is in compliance with all of the provisions
of this Agreement.

 

Loan 1014701Page 6 

 

 

CONSTRUCTION LOAN AGREEMENT

(Continued)

 

 

Projected Cost Overruns. If Lender at any time determines in its sole discretion
that the amount in the Loan Fund is insufficient, or will be insufficient, to
complete fully and to pay for the Project, then within ten (10) days after
receipt of a written request from Lender, Borrower shall deposit in the Loan
Fund an amount equal to the deficiency as determined by Lender. The judgment and
determination of Lender under this section shall be final and conclusive. Any
such amounts deposited by Borrower shall be disbursed prior to any Loan
proceeds.

 

Final Payment to General Contractor. Upon completion of the Project and
fulfillment of the Construction Contract to the satisfaction of Lender and
provided sufficient Loan Funds are available, Lender shall make an Advance to
cover the final payment due to the General Contractor upon delivery to Lender of
endorsements to the ALTA title insurance policy following the posting of the
completion notice, as provided under applicable law. Construction shall not be
deemed complete for purposes of final disbursement unless and until Lender shall
have received all of the following:

 

(1) Evidence satisfactory to Lender that all work under the Construction
Contract requiring inspection by any governmental authority with jurisdiction
has been duly inspected and approved by such authority, that a certificate of
occupancy has been issued, and that all parties performing work have been paid,
or will be paid, for such work;

 

(2) A certification by an engineer, architect, or other qualified inspector
acceptable to Lender that the Improvements have been completed substantially in
accordance with the Plans and Specifications and the Construction Contract, that
direct connection has been made to all utilities set forth in the Plans and
Specifications, and that the Project is ready for occupancy; and

 

(3) Acceptance of the completed Improvements by Lender and Borrower.

 

Construction Default. If Borrower fails in any respect to comply with the
provisions of this Agreement or if construction ceases before completion
regardless of the reason, Lender, at its option, may refuse to make further
Advances, may accelerate the indebtedness under the terms of the Note, and
without thereby impairing any of its rights, powers, or privileges, may enter
into possession of the construction site and perform or cause to be performed
any and all work and labor necessary to complete the improvements, substantially
in accordance with the Plans and Specifications.

 

Damage or Destruction. If any of the Collateral or Improvements is damaged or
destroyed by casualty of any nature, within sixty (60) days thereafter Borrower
shall restore the Collateral and Improvements to the condition in which they
were before such damage or destruction with funds other than those in the Loan
Fund. Lender shall not be obligated to make disbursements under this Agreement
until such restoration has been accomplished.

 

Adequate Security. When any event occurs that Lender determines may endanger
completion of the Project or the fulfillment of any condition or covenant in
this Agreement, Lender may require Borrower to furnish, within ten (10) days
after delivery of a written request, adequate security to eliminate, reduce, or
indemnify Lender against, such danger. In addition, upon such occurrence, Lender
in its sole discretion may advance funds or agree to undertake to advance funds
to any party to eliminate, reduce, or indemnify Lender against, such danger or
to complete the Project. All sums paid by Lender pursuant to such agreements or
undertakings shall be for Borrower's account and shall be without prejudice to
Borrower's rights, if any, to receive such funds from the party to whom paid.
All sums expended by Lender in the exercise of its option to complete the
Project or protect Lender's interests shall be payable to Lender on demand
together with interest from the date of the Advance at the rate applicable to
the Loan. In addition, any Advance of funds under this Agreement, including
without limitation direct disbursements to the General Contractor or other
parties in payment of sums due under the Construction Contract, shall be deemed
to have been expended by or on behalf of Borrower and to have been secured by
Lender's Mortgage and Security Agreement, if any, on the Collateral.

 

Loan 1014701Page 7 

 

 

CONSTRUCTION LOAN AGREEMENT

(Continued)

 

 

CESSATION OF ADVANCES. If Lender has made any commitment to make any Loan to
Borrower, whether under this Agreement or under any other agreement, Lender
shall have no obligation to make Loan Advances or to disburse Loan proceeds if:
(A) Borrower or any Guarantor is in default under the terms of this Agreement or
any of the Related Loan Documents or any other agreement that Borrower or any
Guarantor has with Lender; (B) Borrower or any Guarantor dies, becomes
incompetent or becomes insolvent, files a petition in bankruptcy or similar
proceedings, or is adjudged a bankrupt; (C) there occurs a material adverse
change in Borrower's financial condition, in the financial condition of any
Guarantor, or in the value of any Collateral securing any Loan; or (D) any
Guarantor seeks, claims or otherwise attempts to limit, modify or revoke such
Guarantor's guaranty of the Loan or any other loan with Lender; or (E) Lender in
good faith deems itself insecure, even though no Event of Default shall have
occurred.

 

LIMITATION OF RESPONSIBILITY. The making of any Advance by Lender shall not
constitute or be interpreted as either (A) an approval or acceptance by Lender
of the work done through the date of the Advance, or (B) a representation or
indemnity by Lender to any party against any deficiency or defect in the work or
against any breach of any contract. Inspections and approvals of the Plans and
Specifications, the Improvements, the workmanship and materials used in the
Improvements, and the exercise of any other right of inspection, approval, or
inquiry granted to Lender in this Agreement are acknowledged to be solely for
the protection of Lender's interests, and under no circumstances shall they be
construed to impose any responsibility or liability of any nature whatsoever on
Lender to any party. Neither Borrower nor any contractor, subcontractor,
materialman, laborer, or any other person shall rely, or have any right to rely,
upon Lender's determination of the appropriateness of any Advance. No
disbursement or approval by Lender shall constitute a representation by Lender
as to the nature of the Project, its construction, or its intended use for
Borrower or for any other person, nor shall it constitute an indemnity by Lender
to Borrower or to any other person against any deficiency or defects in the
Project or against any breach of any contract.

 

AFFIRMATIVE COVENANTS. Borrower covenants and agrees with Lender that, so long
as this Agreement remains in effect, Borrower will:

 

Repayment. Repay the Loan in accordance with its terms and the terms of this
Agreement.

 

Notices of Claims and Litigation. Promptly inform Lender in writing of (1) all
material adverse changes in Borrower's financial condition, and (2) all existing
and all threatened litigation, claims, investigations, administrative
proceedings or similar actions affecting Borrower or any Guarantor which could
materially affect the financial condition of Borrower or the financial condition
of any Guarantor. In addition, Borrower shall provide Lender with written notice
of the occurrence of any Event of Default, the occurrence of any Reportable
Event under, or the institution of steps by Borrower to withdraw from, or the
institution of any steps to terminate, any employee benefit plan as to which
Borrower may have any liability.

 

Financial Records. Maintain its books and records in accordance with GAAP,
applied on a consistent basis, and permit Lender to examine and audit Borrower's
books and records at all reasonable times.

 

Financial Statements. Furnish Lender with such financial statements and other
related information at such frequencies and in such detail as Lender may
reasonably request.

 

Additional Information. Furnish such additional information and statements,
lists of assets and liabilities, agings of receivables and payables, inventory
schedules, budgets, forecasts, tax returns, and other reports with respect to
Borrower's financial condition and business operations as Lender may request
from time to time.

 

Other Agreements. Comply with all terms and conditions of all other agreements,
whether now or hereafter existing, between Borrower and any other party and
notify Lender immediately in writing of any default in connection with any other
such agreements.

 

Insurance. Maintain fire and other risk insurance, hail, federal crop insurance,
public liability insurance, and such other insurance as Lender may require with
respect to Borrower's properties and operations, in form, amounts, coverages and
with insurance companies acceptable to Lender. Borrower, upon request of Lender,
will deliver to Lender from time to time the policies or certificates of
insurance in form satisfactory to Lender, including stipulations that coverages
will not be cancelled or diminished without at least ten (10) days prior written
notice to Lender. Each insurance policy also shall include an endorsement
providing that coverage in favor of Lender will not be impaired in any way by
any act, omission or default of Borrower or any other person. In connection with
all policies covering assets in which Lender holds or is offered a security
interest for the Loans, Borrower will provide Lender with such lender's loss
payable or other endorsements as Lender may require.

 

Insurance Reports. Furnish to Lender, upon request of Lender, reports on each
existing insurance policy showing such information as Lender may reasonably
request, including without limitation the following: (1) the name of the
insurer; (2) the risks insured; (3) the amount of the policy; (4) the properties
insured; (5) the then current property values on the basis of which insurance
has been obtained, and the manner of determining those values; and (6) the
expiration date of the policy. In addition, upon request of Lender (however not
more often than annually), Borrower will have an independent appraiser
satisfactory to Lender determine, as applicable, the actual cash value or
replacement cost of any Collateral. The cost of such appraisal shall be paid by
Borrower.

 

Loan 1014701Page 8 

 

 

CONSTRUCTION LOAN AGREEMENT

(Continued)

 

 

Guaranties. Prior to disbursement of any Loan proceeds, furnish executed
guaranties of the Loans in favor of Lender, executed by the guarantor named
below, on Lender's forms, and in the amount and under the conditions set forth
in those guaranties.

 

Name of Guarantor   Amount Steven Hanson   Unlimited

 

Loan Fees, Charges and Expenses. Whether or not the Project is completed,
Borrower also shall pay upon demand all out-of-pocket expenses incurred by
Lender in connection with the preparation of loan documents and the making of
the Loan, including, without limitation, all closing costs, fees, and
disbursements, all expenses of Lender's legal counsel, and all title examination
fees, title insurance premiums, appraisal fees, survey costs, required fees, and
filing and recording fees.

 

Loan Proceeds. Use all Loan proceeds solely for the following specific purposes:

 

CONSTRUCTION OF A SINGLE FAMILY RESIDENCE LOCATED AT:

 

The real estate legally described as:

See "Exhibit A" attached to this document and made a part of this document as if
fully set forth herein.

 

Its address is commonly known as:

Real Property located at 171 Whittier Dr., Sarasota, FL 34236.

 

Taxes, Charges and Liens. Pay and discharge when due all of its indebtedness and
obligations, including without limitation all assessments, taxes, governmental
charges, levies and liens, of every kind and nature, imposed upon Borrower or
its properties, income, or profits, prior to the date on which penalties would
attach, and all lawful claims that, if unpaid, might become a lien or charge
upon any of Borrower's properties, income, or profits. Provided however,
Borrower will not be required to pay and discharge any such assessment, tax,
charge, levy, lien or claim so long as (1) the legality of the same shall be
contested in good faith by appropriate proceedings, and (2) Borrower shall have
established on Borrower's books adequate reserves with respect to such contested
assessment, tax, charge, levy, lien, or claim in accordance with GAAP.

 

Performance. Perform and comply, in a timely manner, with all terms, conditions,
and provisions set forth in this Agreement, in the Related Loan Documents, and
in all other instruments and agreements between Borrower and Lender, and in all
other loan agreements now or in the future existing between Borrower and any
other party. Borrower shall notify Lender immediately in writing of any default
in connection with any agreement.

 

Operations. Maintain executive and management personnel with substantially the
same qualifications and experience as the present executive and management
personnel; provide written notice to Lender of any change in executive and
management personnel; conduct its business affairs in a reasonable and prudent
manner.

 

Compliance with Governmental Requirements. Comply with all laws, ordinances, and
regulations, now or hereafter in effect, of all governmental authorities
applicable to the use or occupancy of the Collateral, including without
limitation, the Americans With Disabilities Act. Borrower may contest in good
faith any such law, ordinance, or regulation and withhold compliance during any
proceeding, including appropriate appeals, so long as Borrower has notified
Lender in writing prior to doing so and so long as, in Lender's sole opinion,
Lender's interests in the Collateral are not jeopardized. Lender may require
Borrower to post adequate security or a surety bond, reasonably satisfactory to
Lender, to protect Lender's interest.

 

Loan 1014701Page 9 

 

 

CONSTRUCTION LOAN AGREEMENT

(Continued)

 

 

Environmental Compliance and Reports. Borrower shall comply in all respects with
any and all Environmental Laws; not cause or permit to exist, as a result of an
intentional or unintentional action or omission on Borrower's part or on the
part of any third party, on property owned and/or occupied by Borrower, any
environmental activity where damage may result to the environment, unless such
environmental activity is pursuant to and in compliance with the conditions of a
permit issued by the appropriate federal, state or local governmental
authorities; shall furnish to Lender promptly and in any event within thirty
(30) days after receipt thereof a copy of any notice, summons, lien, citation,
directive, letter or other communication from any governmental agency or
instrumentality concerning any intentional or unintentional action or omission
on Borrower's part in connection with any environmental activity whether or not
there is damage to the environment and/or other natural resources.

 

Inspection. Permit employees or agents of Lender at any reasonable time to
inspect any and all Collateral for the Loan or Loans and Borrower's other
properties and to examine or audit Borrower's books, accounts, and records and
to make copies and memoranda of Borrower's books, accounts, and records. If
Borrower now or at any time hereafter maintains any records (including without
limitation computer generated records and computer software programs for the
generation of such records) in the possession of a third party, Borrower, upon
request of Lender, shall notify such party to permit Lender free access to such
records at all reasonable times and to provide Lender with copies of any records
it may request, all at Borrower's expense.

 

Notice of Default, Litigation and ERISA Matters. Forthwith upon learning of the
occurrence of any of the following, Borrower shall provide Lender with written
notice thereof, describing the same and the steps being taken by Borrower with
respect thereto: (1) the occurrence of any Event of Default, or (2) the
institution of, or any adverse determination in, any litigation, arbitration
proceeding or governmental proceeding, or (3) the occurrence of a Reportable
Event under, or the institution of steps by Borrower to withdraw from, or the
institution of any steps to terminate, any employee benefit plan as to which
Borrower may have any liability.

 

Construction of the Project. Commence construction of the Project no later than
March 31, 2016, and cause the Improvements to be constructed and equipped in a
diligent and orderly manner and in strict accordance with the Plans and
Specifications approved by Lender, the Construction Contract, and all applicable
laws, ordinances, codes, regulations, and rights of adjoining or concurrent
property owners. Borrower agrees to complete the Project for purposes of final
payment to the General Contractor on or before December 31, 2016, regardless of
the reason for any delay.

 

Defects. Upon demand of Lender, promptly correct any defect in the Improvements
or any departure from the Plans and Specifications not approved by Lender in
writing before further work shall be done upon the portion of the Improvements
affected.

 

Project Claims and Litigation. Promptly inform Lender of (1) all material
adverse changes in the financial condition of the General Contractor; (2) any
litigation and claims, actual or threatened, affecting the Project or the
General Contractor, which could materially affect the successful completion of
the Project or the ability of the General Contractor to complete the Project as
agreed; and (3) any condition or event which constitutes a breach or default
under any of the Related Loan Documents or any contract related to the Project.

 

Payment of Claims and Removal of Liens. (1) Cause all claims for labor done and
materials and services furnished in connection with the Improvements to be fully
paid and discharged in a timely manner and (2) take all reasonable steps
necessary to remove all claims of liens against the Collateral, the Improvements
or any part of the Collateral or Improvements, or any rights or interests
appurtenant to the Collateral or Improvements. Upon Lender's request, Borrower
shall make such demands or claims upon or against laborers, materialmen,
subcontractors, or other persons who have furnished or claim to have furnished
labor, services, or materials in connection with the Improvements, which demands
or claims shall under the laws of the State of Florida require diligent
assertions of lien claims upon penalty of loss or waiver thereof. Borrower
shall, within ten (10) days after the filing of any claim of lien that is
disputed or contested by Borrower, provide Lender with a surety bond issued by a
surety acceptable to Lender sufficient to release the claim of lien or deposit
with Lender an amount satisfactory to Lender for the possibility that the
contest will be unsuccessful. If Borrower fails to remove any lien on the
Collateral or Improvements or provide a bond or deposit pursuant to this
provision, Lender may pay such lien, or may contest the validity of the lien,
and Borrower shall pay all costs and expenses of such contest, including
Lender's reasonable attorneys' fees.

 

Loan 1014701Page 10 

 

 

CONSTRUCTION LOAN AGREEMENT

(Continued)

 

 

Taxes and Claims. Pay and discharge when due all of Borrower's indebtedness,
obligations, and claims that, if unpaid, might become a lien or charge upon the
Collateral or Improvements; provided, however, that Borrower shall not be
required to pay and discharge any such indebtedness, obligation, or claim so
long as (1) its legality shall be contested in good faith by appropriate
proceedings, (2) the indebtedness, obligation, or claim does not become a lien
or charge upon the Collateral or Improvements, and (3) Borrower shall have
established on its books adequate reserves with respect to the amount contested
in accordance with GAAP. If the indebtedness, obligation, or claim does become a
lien or charge upon the Collateral or Improvements, Borrower shall remove the
lien or charge as provided in the preceding paragraph.

 

Environmental Studies. Promptly conduct and complete, at Borrower's expense, all
such investigations, studies, samplings and testings as may be requested by
Lender or any governmental authority relative to any substance, or any waste or
by-product of any substance defined as toxic or a hazardous substance under
applicable federal, state, or local law, rule, regulation, order or directive,
at or affecting any property or any facility owned, leased or used by Borrower.

 

Additional Assurances. Make, execute and deliver to Lender such promissory
notes, mortgages, deeds of trust, security agreements, assignments, financing
statements, instruments, documents and other agreements as Lender or its
attorneys may reasonably request to evidence and secure the Loans and to perfect
all Security Interests in the Collateral and Improvements.

 

LENDER'S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement or any Related Loan Documents,
including but not limited to Borrower's failure to discharge or pay when due any
amounts Borrower is required to discharge or pay under this Agreement or any
Related Loan Documents, Lender on Borrower's behalf may (but shall not be
obligated to) take any action that Lender deems appropriate, including but not
limited to discharging or paying all taxes, liens, security interests,
encumbrances and other claims, at any time levied or placed on any Collateral
and paying all costs for insuring, maintaining and preserving any Collateral.
All such expenditures incurred or paid by Lender for such purposes will then
bear interest at the rate charged under the Note from the date incurred or paid
by Lender to the date of repayment by Borrower. All such expenses will become a
part of the Indebtedness and, at Lender's option, will (A) be payable on demand;
(B) be added to the balance of the Note and be apportioned among and be payable
with any installment payments to become due during either (1) the term of any
applicable insurance policy; or (2) the remaining term of the Note; or (C) be
treated as a balloon payment which will be due and payable at the Note's
maturity.

 

GENERAL PROJECT PROVISIONS. The following provisions relate to the construction
and completion of the Project:

 

Change Orders. All requests for changes in the Plans and Specifications, other
than minor changes involving no extra cost, must be in writing, signed by
Borrower and the architect, and delivered to Lender for its approval. Borrower
will not permit the performance of any work pursuant to any change order or
modification of the Construction Contract or any subcontract without the written
approval of Lender. Borrower will obtain any required permits or authorizations
from governmental authorities having jurisdiction before approving or requesting
a new change order.

 

Purchase of Materials; Conditional Sales Contracts. No materials, equipment,
fixtures, or articles of personal property placed in or incorporated into the
Project shall be purchased or installed under any Security Agreement or other
agreement whereby the seller reserves or purports to reserve title or the right
of removal or repossession, or the right to consider such items as personal
property after their incorporation into the Project, unless otherwise authorized
by Lender in writing.

 

Lender's Right of Entry and Inspection. Lender and its agents shall have at all
times the right of entry and free access to the Property and the right to
inspect all work done, labor performed, and materials furnished with respect to
the Project. Lender shall have unrestricted access to and the right to copy all
records, accounting books, contracts, subcontracts, bills, statements, vouchers,
and supporting documents of Borrower relating in any way to the Project.

 

Lender's Right to Stop Work. If Lender in good faith determines that any work or
materials do not conform to the approved Plans and Specifications or sound
building practices, or otherwise depart from any of the requirements of this
Agreement, Lender may require the work to be stopped and withhold disbursements
until the matter is corrected. In such event, Borrower will promptly correct the
work to Lender's satisfaction. No such action by Lender will affect Borrower's
obligation to complete the Improvements on or before the Completion Date. Lender
is under no duty to supervise or inspect the construction or examine any books
and records. Any inspection or examination by Lender is for the sole purpose of
protecting Lender's security and preserving Lender's rights under this
Agreement. No default of Borrower will be waived by any inspection by Lender. In
no event will any inspection by Lender be a representation that there has been
or will be compliance with the Plans and Specifications or that the construction
is free from defective materials or workmanship.

 

Loan 1014701Page 11 

 

 

CONSTRUCTION LOAN AGREEMENT

(Continued)

 

 

Indemnity. Borrower shall indemnify, defend, and hold Lender harmless from any
and all claims asserted against Lender or the Property by any person, entity, or
governmental body, or arising out of or in connection with the Property,
Improvements, or Project. Lender shall be entitled to appear in any proceedings
to defend itself against such claims, and all costs and expenses reasonable
attorneys' fees incurred by Lender in connection with such defense shall be paid
by Borrower to Lender. Lender shall, in its sole discretion, be entitled to
settle or compromise any asserted claims against it, and such settlement shall
be binding upon Borrower for purposes of this indemnification. All amounts paid
by Lender under this paragraph shall be secured by Lender's security agreement
or Mortgage or Deed of Trust, if any, on the Property, shall be deemed an
additional principal Advance under the Loan, payable upon demand, and shall bear
interest at the rate applicable to the Loan.

 

Publicity. Lender may display a sign at the construction site informing the
public that Lender is the construction lender for the Project. Lender may obtain
other publicity in connection with the Project through press releases and
participation in ground-breaking and opening ceremonies and similar events.

 

Actions. Lender shall have the right to commence, appear in, or defend any
action or proceeding purporting to affect the rights, duties, or liabilities of
the parties to this Agreement, or the disbursement of funds from the Loan Fund.
In connection with this right, Lender may incur and pay reasonable costs,
expenses and reasonable attorneys' fees. Borrower covenants to pay to Lender on
demand all such expenses, together with interest from the date Lender incurs the
expense at the rate specified in the Note, and Lender is authorized to disburse
funds from the Loan Fund for such purposes.

 

DEFAULT. Each of the following, at Lender’s option, shall constitute an Event of
Default under this Agreement and Related Documents:

 

Payment. Default will occur if payment in full is not made immediately when due.

 

Failure to Perform. Default will occur if Borrower, and/or any co-borrower,
guarantor, or any other person liable for the Loan, fails to perform any
provision of this Agreement.

 

Construction Commencement. Be advised that Shepherd's Finance, LLC Construction
Loan Program is not designed for long term financing, including without
limitation, lot financing. For this reason and pursuant to this Agreement and
other related documents, failure by the Borrower to commence continuous
construction immediately after closing but no later than 90 days from the
closing date shall be an Event of Default.

 

Timely Completion. Construction is less than 90% complete within nine (9) months
of Note date as evidenced by actual work/materials installed per Lender’s
inspection schedule.

 

Subdividing the Collateral. Partitioning or subdividing the collateral at any
time during the loan term without prior written consent from Lender, which may
be withheld at Lender’s discretion. In addition to any other remedies Lender may
have with regard to default, Borrower may be charged an administration fee of up
to $1,000.

 

Judgments and Liens. Execution shall have been levied against the Land, or any
part thereof, or any other property subject to the Mortgage and Security
Agreement or any creditor's suit to enforce a judgment or other lien against the
Property or such other property shall have been brought and (in either case)
shall continue unstayed and in effect for a period of more than 30 consecutive
calendar days; or

 

One or more judgments for the payment of money in excess of an amount that would
materially adversely affect the financial condition shall have been entered
against the Borrower or Guarantor, which judgment or judgments shall have
remained undischarged and unstayed for a period of thirty (30) consecutive days;
or

 

A writ or warrant of attachment, garnishment, execution, distraint or similar
process shall have been issued against the Borrower or Guarantor which shall
have remained undischarged and unstayed for a period of thirty (30) consecutive
days.

 

Title Transfer. The Borrower shall violate any prohibition on transfer or
attempted transfer of all or any portion of the Land, or shall violate any other
provision related to the transfer or attempted transfer of all or any portion of
the Land as contained in this Agreement.

 

Loan 1014701Page 12 

 

 

CONSTRUCTION LOAN AGREEMENT

(Continued)

 

 

Misrepresentations. Any representation, warranty or statement made by the
Borrower under this Agreement or the Loan Documents or in any financial
statement, certificate, report , exhibit or document furnished by the Borrower
to Lender pursuant to this Construction Loan Agreement or the other Loan
Documents shall prove to have been false or misleading in any material respect
as of the time when made or becomes false or misleading at any time thereafter.

 

Material Adverse Change. Lender shall have determined (which determination shall
be conclusive) that a material adverse change has occurred in the financial
condition, assets, properties, management, operations or business of the
Borrower or that the prospect of payment or performance of any covenant,
agreement or duty under this Construction Loan Agreement, or the other Loan
Documents is impaired or that Lender is insecure.

 

Death of Guarantor. The death, incarceration or incapacitation of any of the
Guarantors.

 

Bankruptcy. A proceeding shall have been instituted in respect of the Borrower
or Guarantor:

 

(i) seeking to have an order for relief entered in respect of any Borrower or
Guarantor or seeking a declaration or entailing a finding that any Borrower or
Guarantor is insolvent or a similar declaration or finding, or seeking
dissolution, winding-up, charter revocation or forfeiture, liquidation,
reorganization, arrangement, adjustment, composition or other similar relief
with respect to any Borrower or Guarantor, their assets or their debts under any
law relating to bankruptcy, insolvency, relief of debtors or protection of
creditors, termination of legal entities or any other similar law now or
hereafter in effect, or

 

(ii) seeking appointment of a receiver, trustee, custodian, liquidator,
assignee, sequestrator or other similar official for any Borrower or Guarantor
or for all or any substantial part of their property; or

 

(iii) any such proceedings shall result in the entry, making or grant of any
such order for relief, declaration, funding, relief, or appointment, or such
proceeding shall remain undismissed and unstayed for a period of thirty (30)
days or more; or

 

Insolvency. The Borrower or Guarantor shall become insolvent, shall become
generally unable to pay their debts as they become due, shall voluntarily
suspend transaction of their business, shall make a general assignment for the
benefit of creditors, shall institute a proceeding described above or shall
consent to any such order for relief, declaration, finding or relief described
therein, shall institute a proceeding described above or shall consent to any
such appointment or to the taking of possession by any such official of all or
any substantial part of its property whether or not any proceeding is
instituted, shall dissolve, wind-up or liquidate itself or any substantial part
of its property, or shall take any action in furtherance of any of the
foregoing.

 

CROSS-DEFAULT. The Borrower and Lender acknowledge and agree that, at the
discretion of the Lender, a default or Event of Default under any Loan Document
shall constitute a default or Event of Default under all other Loan Documents,
notwithstanding any term or terms of a Loan Document to the contrary.

 

EFFECT OF AN EVENT OF DEFAULT; REMEDIES. Upon the occurrence of any Event of
Default and such default is not cured within ten (10) business days following
notice thereof, Lender may, at its option, but without any obligation to do so,
and in addition to any other right Lender may have, do any one or more of the
following without further notice to Borrower: (a) Cancel this Agreement; (b)
Institute appropriate proceedings to enforce the performance of this Agreement;
(c) Withhold further disbursement of Loan Funds; (d) Expend funds necessary to
remedy the default; (e) Take possession of the Property and continue
construction of the Project; (f) Accelerate maturity of the Note and/or
Indebtedness and demand payment of all sums due under the Note and/or
Indebtedness; (g) Bring an action on the Note and/or Indebtedness; (h) Foreclose
Lender's security agreement or Mortgage or Deed of Trust, if any, on the
Property in any manner available under law; and (i) Exercise any other right or
remedy which it has under the Note or Related Loan Documents, or which is
otherwise available at law or in equity or by statute.

 

Loan 1014701Page 13 

 

 

CONSTRUCTION LOAN AGREEMENT

(Continued)

 

 

COMPLETION OF IMPROVEMENTS BY LENDER. If Lender takes possession of the
Collateral, it may take any and all actions necessary in its judgment to
complete construction of the Improvements, including but not limited to making
changes in the Plans and Specifications, work, or materials and entering into,
modifying or terminating any contractual arrangements, subject to Lender's right
at any time to discontinue any work without liability. If Lender elects to
complete the Improvements, it will not assume any liability to Borrower or to
any other person for completing the Improvements or for the manner or quality of
construction of the Improvements, and Borrower expressly waives any such
liability. Borrower irrevocably authorizes Lender, with full power of
substitution, at Lender's option, to complete the Improvements either in
Borrower's name or in its own name. It is understood that nothing set forth
herein shall require Lender to take any such action. In any event, all sums
expended by Lender in completing the construction of the Improvements will be
considered to have been disbursed to Borrower and will be secured by the
Collateral for the Loan. Any such sums that cause the principal amount of the
Loan to exceed the face amount of the Note will be considered to be an
additional Loan to Borrower, bearing interest at the Note rate and being secured
by the Collateral. For these purposes, Borrower assigns to Lender all of its
right, title and interest in and to the Project Documents; however Lender will
not have any obligation under the Project Documents unless Lender expressly
hereafter agrees to assume such obligations in writing. Lender will have the
right to exercise any rights of Borrower under the Project Documents upon the
occurrence of an Event of Default. Except as may be prohibited by applicable
law, all of Lender's rights and remedies, whether evidenced by this Agreement or
by any other writing, shall be cumulative and may be exercised singularly or
concurrently.

 

ADDITIONAL DOCUMENTS. Borrower shall provide Lender with the following
additional documents:

 

Articles of Organization and Company Resolutions. Borrower has provided or will
provide Lender with a certified copy of Borrower's Articles of Organization,
together with a certified copy of resolutions properly adopted by the members of
the company, under which the members authorized one or more designated members
or employees to execute this Agreement, the Note and any and all Security
Agreements directly or indirectly securing repayment of the same, and to
consummate the borrowings and other transactions as contemplated under this
Agreement, and to consent to the remedies following any default by Borrower as
provided in this Agreement and in any Security Agreements.

 

Opinion of Counsel. When required by Lender, Borrower has provided or will
provide Lender with an opinion of Borrower's counsel certifying to and that: (1)
Borrower's Note, any Security Agreements and this Agreement constitute valid and
binding obligations on Borrower's part that are enforceable in accordance with
their respective terms; (2) Borrower is validly existing and in good standing;
(3) Borrower has authority to enter into this Agreement and to consummate the
transactions contemplated under this Agreement; and (4) such other matters as
may have been requested by Lender or by Lender's counsel.

 

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Agreement:

 

Amendments. This Agreement, together with any Related Loan Documents,
constitutes the entire understanding and agreement of the parties as to the
matters set forth in this Agreement. No alteration of or amendment to this
Agreement shall be effective unless given in writing and signed by the party or
parties sought to be charged or bound by the alteration or amendment.

 

Attorneys' Fees; Expenses. Borrower agrees to pay upon demand all of Lender's
costs and expenses, including Lender's reasonable attorneys' fees and Lender's
legal expenses, incurred in connection with the enforcement of this Agreement.
Lender may hire or pay someone else to help enforce this Agreement, and Borrower
shall pay the costs and expenses of such enforcement. Costs and expenses include
Lender's reasonable attorneys' fees and legal expenses whether or not there is a
lawsuit, including reasonable attorneys' fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), appeals, and any anticipated post-judgment collection services.
Lender may also recover from Borrower all court, alternative dispute resolution
or other collection costs (including, without limitation, fees and charges of
collection agencies) actually incurred by Lender.

 

Authority to File Notices. Borrower authorizes Lender to file for the record any
notice that Lender deems necessary to protect its interest under this Agreement.
This authorization shall be deemed coupled with an interest and shall be
irrevocable while any sum or performance remains due and owing under any of the
Related Loan Documents.

 

Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

 

Borrower Information. Borrower consents to the release of information on or
about Borrower by Lender in accordance with any court order, law or regulation
and in response to credit inquiries concerning Borrower.

 

Counterparts. This Agreement may be executed in multiple counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts,
taken together, shall constitute one and the same Agreement.

 

Loan 1014701Page 14 

 

 

CONSTRUCTION LOAN AGREEMENT

(Continued)

 

 

Governing Law. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Florida without regard to its conflicts of law provisions. This Agreement has
been given by Borrower and accepted by Lender in the State of Florida.

 

Choice of Venue. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Sarasota County, State of Florida.

 

Indemnification of Lender. Borrower agrees to indemnify, to defend and to save
and hold Lender harmless from any and all claims, suits, obligations, damages,
losses, costs and expenses (including, without limitation, Lender's reasonable
attorneys' fees, as well as Lender's architect's and engineering fees), demands,
liabilities, penalties, fines and forfeitures of any nature whatsoever that may
be asserted against or incurred by Lender, its officers, directors, employees,
and agents arising out of, relating to, or in any manner occasioned by this
Agreement and the exercise of the rights and remedies granted Lender under this,
as well as by: (1) the ownership, use, operation, construction, renovation,
demolition, preservation, management, repair, condition, or maintenance of any
part of the Collateral; (2) the exercise of any of Borrower's rights
collaterally assigned and pledged to Lender hereunder; (3) any failure of
Borrower to perform any of its obligations hereunder; and/or (4) any failure of
Borrower to comply with the environmental and ERISA obligations, representations
and warranties set forth herein. The foregoing indemnity provisions shall
survive the cancellation of this Agreement as to all matters arising or accruing
prior to such cancellation and the foregoing indemnity shall survive in the
event that Lender elects to exercise any of the remedies as provided under this
Agreement following default hereunder. Borrower's indemnity obligations under
this section shall not in any way be affected by the presence or absence of
covering insurance, or by the amount of such insurance or by the failure or
refusal of any insurance carrier to perform any obligation on its part under any
insurance policy or policies affecting the Collateral and/or Borrower's business
activities. Should any claim, action or proceeding be made or brought against
Lender by reason of any event as to which Borrower's indemnification obligations
apply, then, upon Lender's demand, Borrower, at its sole cost and expense, shall
defend such claim, action or proceeding in Borrower's name, if necessary, by the
attorneys for Borrower's insurance carrier (if such claim, action or proceeding
is covered by insurance), or otherwise by such attorneys as Lender shall
approve. Lender may also engage its own attorneys at its reasonable discretion
to defend Borrower and to assist in its defense and Borrower agrees to pay the
fees and disbursements of such attorneys.

 

Consent to Loan Participation. Borrower agrees and consents to Lender's sale or
transfer, whether now or later, of one or more participation interests in the
Loan to one or more purchasers, whether related or unrelated to Lender. Lender
may provide, without any limitation whatsoever, to any one or more purchasers,
or potential purchasers, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby
waives any rights to privacy Borrower may have with respect to such matters.
Borrower additionally waives any and all notices of sale of participation
interests, as well as all notices of any repurchase of such participation
interests. Borrower also agrees that the purchasers of any such participation
interests will be considered as the absolute owners of such interests in the
Loan and will have all the rights granted under the participation agreement or
agreements governing the sale of such participation interests. Borrower further
waives all rights of offset or counterclaim that it may have now or later
against Lender or against any purchaser of such a participation interest and
unconditionally agrees that either Lender or such purchaser may enforce
Borrower's obligation under the Loan irrespective of the failure or insolvency
of any holder of any interest in the Loan. Borrower further agrees that the
purchaser of any such participation interests may enforce its interests
irrespective of any personal claims or defenses that Borrower may have against
Lender.

 

Loan 1014701Page 15 

 

 

CONSTRUCTION LOAN AGREEMENT

(Continued)

 

 

Non-Liability of Lender. The relationship between Borrower and Lender created by
this Agreement is strictly a debtor and creditor relationship and not fiduciary
in nature, nor is the relationship to be construed as creating any partnership
or joint venture between Lender and Borrower or any contractor. Lender is not an
agent or representative of Borrower. This Agreement does not create a
contractual relationship with and shall not be construed to benefit or bind
Lender in any way or create any contractual duties by Lender to any contractor,
subcontractor, materialman, laborer, or any other person. Borrower is exercising
Borrower's own judgment with respect to Borrower's business. All information
supplied to Lender is for Lender's protection only and no other party is
entitled to rely on such information. There is no duty for Lender to review,
inspect, supervise or inform Borrower of any matter with respect to Borrower's
business. Lender and Borrower intend that Lender may reasonably rely on all
information supplied by Borrower to Lender, together with all representations
and warranties given by Borrower to Lender, without investigation or
confirmation by Lender and that any investigation or failure to investigate will
not diminish Lender's right to so rely.

 

Notices. Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement.
Any party may change its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party's address. For notice purposes, Borrower agrees to
keep Lender informed at all times of Borrower's current address. Unless
otherwise provided or required by law, if there is more than one Borrower, any
notice given by Lender to any Borrower is deemed to be notice given to all
Borrowers.

 

Notice of Lender's Breach. Borrower must notify Lender in writing of any breach
of this Agreement or the Related Loan Documents by Lender and any other claim,
cause of action or offset against Lender within thirty (30) days after the
occurrence of such breach or after the accrual of such claim, cause of action or
offset. Borrower waives any claim, cause of action or offset for which notice is
not given in accordance with this paragraph. Lender is entitled to rely on any
failure to give such notice.

 

No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Borrower, or between Lender and any Grantor, shall constitute a
waiver of any of Lender's rights or of any of Borrower's or any Grantor's
obligations as to any future transactions. Whenever the consent of Lender is
required under this Agreement, the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.

 

Severability. If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.

 

Sole Discretion of Lender. Whenever Lender's consent or approval is required
under this Agreement, the decision as to whether or not to consent or approve
shall be in the sole and exclusive discretion of Lender and Lender's decision
shall be final and conclusive.

 

Successors and Assigns. All covenants and agreements by or on behalf of Borrower
contained in this Agreement or any Related Loan Documents shall bind Borrower's
successors and assigns and shall inure to the benefit of Lender and its
successors and assigns. Borrower shall not, however, have the right to assign
Borrower's rights under this Agreement or any interest therein, without the
prior written consent of Lender.

 

Survival of Representations and Warranties. Borrower understands and agrees that
in extending Loan Advances, Lender is relying on all representations,
warranties, and covenants made by Borrower in this Agreement or in any
certificate or other instrument delivered by Borrower to Lender under this
Agreement or the Related Loan Documents. Borrower further agrees that regardless
of any investigation made by Lender, all such representations, warranties and
covenants will survive the extension of Loan Advances and delivery to Lender of
the Related Loan Documents, shall be continuing in nature, shall be deemed made
and redated by Borrower at the time each Loan Advance is made, and shall remain
in full force and effect until such time as Borrower's Indebtedness shall be
paid in full, or until this Agreement shall be terminated in the manner provided
above, whichever is the last to occur.

 

Loan 1014701Page 16 

 

 

CONSTRUCTION LOAN AGREEMENT

(Continued)

 

 

Time is of the Essence. Time is of the essence in the performance of this
Agreement.

 

Waive Jury. All parties to this Agreement hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by any party against
any other party.

 

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code. Accounting
words and terms not otherwise defined in this Agreement shall have the meanings
assigned to them in accordance with generally accepted accounting principles as
in effect on the date of this Agreement:

 

Advance. The word "Advance" means a disbursement of Loan funds made, or to be
made, to Borrower or on Borrower's behalf on a line of credit or multiple
advance basis under the terms and conditions of this Agreement.

 

Agreement. The word "Agreement" means this Construction Loan Agreement, as this
Construction Loan Agreement may be amended or modified from time to time,
together with all exhibits and schedules attached to this Construction Loan
Agreement from time to time.

 

Architect's Contract. The words "Architect's Contract" mean the architect's
contract between Borrower and the architect for the Project.

 

Borrower. The word "Borrower" means Eclipse Partners II, LLC and includes all
co-signers and co-makers signing the Note and all their successors and assigns.

 

Closing Date. The words “Closing Date” shall mean the date of Closing.

 

Collateral. The word "Collateral" means all property and assets granted as
collateral security for a Loan, whether real or personal property, whether
granted directly or indirectly, whether granted now or in the future, and
whether granted in the form of a security interest, mortgage, collateral
mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
collateral chattel mortgage, chattel trust, factor's lien, equipment trust,
conditional sale, trust receipt, lien, charge, lien or title retention contract,
lease or consignment intended as a security device, or any other security or
lien interest whatsoever, whether created by law, contract, or otherwise. The
word "Collateral" includes without limitation all collateral described in the
Required Collateral section of this Agreement.

 

Completion Date. The words "Completion Date" means December 31, 2016.

 

Construction Contract. The words "Construction Contract" mean the contract
between Borrower and the general contractor for the Project, and any
subcontracts with subcontractors, materialmen, laborers, or any other person or
entity for performance of work on the Project or the delivery of materials to
the Project.

 

Default. The word "Default" means the Default set forth in this Agreement in the
section titled "Default".

 

Environmental Laws. The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other
applicable state or federal laws, rules, or regulations adopted pursuant
thereto.

 

ERISA. The word "ERISA" means the Employee Retirement Income Security Act of
1974, as amended from time to time, and including all regulations and published
interpretations of the act.

 

Event of Default. The words "Event of Default" mean individually, collectively,
and interchangeably any of the events of default set forth in this Agreement in
the default section of this Agreement.

 

GAAP. The word "GAAP" means generally accepted accounting principles.

 

Loan 1014701Page 17 

 

 

CONSTRUCTION LOAN AGREEMENT

(Continued)

 

 

Guarantor. The word "Guarantor" means any guarantor, surety, or accommodation
party of any or all of the Loan and any guarantor under a completion guaranty
agreement, and, in each case, Borrower's successors, assigns, heirs, personal
representatives, executors and administrators of any guarantor, surety, or
accommodation party.

 

Hazardous Substances. The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

 

Improvements. The word "Improvements" means all existing and future buildings,
structures, facilities, fixtures, additions, and similar construction on the
Collateral.

 

Indebtedness. The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Loan Documents, including all principal and interest together
with all other indebtedness and costs and expenses for which Borrower is
responsible under this Agreement or under any of the Related Loan Documents.

 

Lender. The word "Lender" means Shepherd's Finance, LLC, its successors and
assigns.

 

Loan. The word "Loan" means the loan or loans made to Borrower under this
Agreement and the Related Loan Documents as described herein.

 

Loan Fund. The words "Loan Fund" mean the undisbursed proceeds of the Loan under
this Agreement together with any equity funds or other deposits required from
Borrower under this Agreement.

 

Note. The word "Note" means the promissory note dated December 9, 2015, in the
original principal amount of $2,640,000.00 from Borrower to Lender, together
with all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the promissory note or agreement.

 

Plans and Specifications. The words "Plans and Specifications" mean the plans
and specifications for the Project which have been submitted to and initialed by
Lender, together with such changes and additions as may be approved by Lender in
writing.

 

Project. The word "Project" means the construction project as described in the
"Project Description" section of this Agreement.

 

Project Documents. The words "Project Documents" mean the Plans and
Specifications, all studies, data and drawings relating to the Project, whether
prepared by or for Borrower, the Construction Contract, the Architect's
Contract, and all other contracts and agreements relating to the Project or the
construction of the Improvements.

 

Property. The word "Property" means the property as described in the "Project
Description" section of this Agreement.

 

Real Property. The words "Real Property" mean the real property, interests and
rights, as further described in the "Project Description" section of this
Agreement.

 

Related Loan Documents. The words "Related Loan Documents" mean all promissory
notes, credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, deeds of trust, security deeds, assignment of rents, and
all other instruments, agreements and documents, whether now or hereafter
existing, executed in connection with the Loan.

 

Security Agreement. The words "Security Agreement" mean and include without
limitation any agreements, promises, covenants, arrangements, understandings or
other agreements, whether created by law, contract, or otherwise, evidencing,
governing, representing, or creating a Security Interest.

 

Security Interest. The words "Security Interest" mean, individually,
collectively, and interchangeably, without limitation, any and all types of
collateral security, present and future, whether in the form of a lien, charge,
encumbrance, deed of trust, security deed, assignment, pledge, crop pledge,
chattel mortgage, collateral chattel, chattel trust, factor's lien, equipment
trust, conditional sale, trust receipt, lien or title retention contract, lease
or consignment intended as a security device, or any other security or lien
interest whatsoever whether created by law, contract, or otherwise.

 

Loan 1014701Page 18 

 

 

CONSTRUCTION LOAN AGREEMENT

(Continued)

 

 

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS CONSTRUCTION LOAN
AGREEMENT AND BORROWER AGREES TO ITS TERMS. THIS CONSTRUCTION LOAN AGREEMENT IS
DATED December 9, 2015.

 

THIS AGREEMENT IS DELIVERED UNDER SEAL AND IT IS INTENDED THAT THIS AGREEMENT IS
AND SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO
LAW.

 

BORROWER:

 

Eclipse Partners II, LLC

 

    (Seal)         By: /s/ Steven Hanson     Steven Hanson, Manager and Member
of Eclipse Partners II, LLC  

 

LENDER:

 

Shepherd's Finance, LLC

 

  By: /s/ Shannon R. Lee             Name: Shannon R. Lee             Title:
Authorized Signatory  

 

Loan 1014701Page 19 

 

 

EXHIBIT A

 

Situated in Section 27, Township 36 South, Range 17 East, City of Sarasota
County, Florida and being part of Lots 4, 5, 6, 7, and 8, Block 12, Plat No.2 of
John Ringling Estates, Inc., Lido Beach Division "A", according to the map or
plat thereof as recorded in Plat Book 2, Page 178, Public Records of Sarasota
County, Florida; Said parcel being more particularly described as follows:

 

Commence at the southeasterly corner of Block 12 of said Lido Beach Division
"A", said point being the intersection of the westerly right-of-way line of Polk
Drive (80-foot public right-of-way) with the northerly line of Whittier Drive
(60-foot public right-of-way); Thence along the northerly line of Whittier
Drive, South 58°57'40" West 160.00 feet to the southeasterly corner of Lot 4,
Block 12 and the Point-of-Beginning: Thence from said Point-of-Beginning and
continuing along the northerly line of Whittier Drive, South 58°57'40" West
20.00 feet; Thence in said Lot 4, North 31°02'20" West 67.50 feet; Thence
crossing part of Lot 4, Lots 5, 6, 7 and 8, Block 12, South 58°57'40" West
230.00 feet to the southwesterly line of Lot 8, Block 12; Thence along said line
North 31 ° 02' 20" West 67.50 feet to the Northwesterly line of Lot 8, Block 12
Thence along the northerly lines of Lot 8, 7, 6, and 5, and 4 Block 12, North
58° 57' 40" East 250.00 to the Northeasterly corner of Lot 4, Block 12; and
Thence along the Northeasterly line of said Lot 4, South 31°02'20" East 135 feet
to the Point-of-Beginning.

 

 

